The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Yetkin et al., US 2017/0296363 A1, which discloses fixing at least two sensors to a human hand having fingers and a thumb (drawings; paragraphs 0036+); using the sensors to detect data about distances between sensors (paragraphs 0040+); sending signals to an electronic data processing device (paragraphs 0038, 0068+), the signals including the distance measurement data and individual sensor identifiers (paragraphs 0037+); and determining the body part(s) on which the sensors are arranged and allocating distance data to the body part(s) [paragraphs 0041+ (determining relative positions of respective finger signal elements 402; thumb and palm may each have two antenna systems), 0046 (“determining position and identity of the corresponding finger on which the circuit is placed”), 0050+].
Regarding claims 2 and 15, detectors are used to determine directions and positions from which individual sensor identifiers are sent (paragraphs 0036, 0038+).  Regarding claims 3 and 16, the signals also contain information on relative location of the body part (paragraphs 0043-0044; page 9, claim 4).  Regarding claims 4-6 and 17-19, brackets in the form of thimbles or bands or the like are, in some embodiments, electrically conductive and may be viewed as including portions of the circuitry for identifying and locating the particular part of the body (paragraphs 0039-0040, 0049, 0051).  Regarding claims 7 and 20, sensors may be adjusted or calibrated [paragraphs 0040 (adjustments of antennas and interrogating frequency amplitudes), 0073 (selecting optimal frequencies)].  Regarding claims 8, 11, 14, and 21, test, request, query, and/or interrogation signals are described in paragraphs 0041+, 0046 (different resonances), 0051 (testing), 0055, and 0073.  Regarding claim 12, response signals in the form of visible light (paragraphs 0031, 0037) are capable (MPEP § 2114) of being detected by a person.
			Response to Applicant’s Remarks
	Like Yetkin et al., Applicant employs sensor identifiers such as LEDs that emit light in different colors (Applicant’s specification: paragraph bridging pages 3 and 4).  Applicant’s system may additionally detect “information from which the position of the sending sensor can be determined”, such as “direction from which the sensor identifier is sent” (ibid.: page 4, lines 15-23).  The latter features, however, are not found in the current claims, which are broad enough to encompass distinguishing and allocating measurement data based on unique sensor IDs and/or characteristic response times of respective fingers (Yetkin et al.: paragraphs 0038+, 0069+).  Moreover, two or more sensors on corresponding fingers are present in at least some embodiments of Yetkin et al. [Figures 6 (light detector and receiving antenna), 7 (light detectors), 13 and 14A-14D (sensor holders); paragraphs 0047+, 0058 (flexion sensors on glove fingers), 0060].  Applicant argues that the “Yetkin [systems] do not need to determine which body part the sensor are arranged on because the body parts are already known” (Applicant’s reply of July 26, 2022: page 17, lines 9-11).  Yetkin et al. provide “gesture recognition to control prosthetic devices” (abstract) and thus require a determination as to which fingers are moving or have moved based on respective sensor readings.  The examiner acknowledges the benefits of adaptively enabling a sensor to be “used on different body parts for different patients” (Applicant’s specification: page 3, lines 1-14), but such a limitation is not imposed by the instant claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774